UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-143352 Atlantic Green Power Holding Company (Exact name of registrant as specified in its charter) Delaware 22-3757709 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) Bayport One, Suite 455, 8025 Black Horse Pike, West Atlantic City, New Jersey 08232 (Address of principal executive offices, including zip code) (609) 241-6027 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox. As of May 14, 2010, there were 43,199,750shares of the registrant’s common stock, par value $.000001 per share, outstanding. Atlantic Green Power Holding Company INDEX TO FORM 10-Q PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 (Unaudited) (Restated) and December 31, 2009 1 Consolidated Statements of Operations for the three months ended March 31, 2010 and for the period from September 17, 2009 (Inception) through March 31, 2010 (Unaudited) (Restated) 2 Consolidated Statement of Stockholders’ Equity for the period from September 17, 2009 (Inception) through March 31, 2010 (Unaudited) 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 andfor the period fromSeptember 17, 2009 (Inception) through March 31, 2010 (Unaudited) (Restated) 4 Notes to the Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 23 Index of Exhibits E-1 Forward-Looking Statements Certain information included in this quarterly report on Form 10-Q and other filings of the registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology.Although the registrant believes that the expectations reflected in the forward-looking statements contained herein are reasonable, the registrant cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the registrant, nor any other person, assumes responsibility for the accuracy and completeness of such statements.The registrant is under no duty to update any of the forward-looking statements contained herein after the date of this quarterly report on Form 10-Q. EXPLANATORY NOTE Atlantic Green Power Holding Company (the “Company”) is filing this Amendment No.1 (this “Amendment”) to its quarterly report on Form10-Q for the three months ended March31, 2010, filed with the Securities and Exchange Commission (“SEC”) on May17, 2010 (the “Original Report”), to restate its unaudited consolidated financial statements for the three month period ended March31, 2010 under Item1 and to amend Item 2 of PartI of the Original Report.This Amendment does not affect any other items or sections in the Original Report, and no attempt has been made in this Amendment to update other disclosures presented in the Original Report, except as required to reflect the effects of the restatement. Management determined that certain expenses were inadvertently misclassified during the quarter ended March 31, 2010.These expenses should have been recorded on the Balance Sheet as Deposits related to the quarter ended March 31, 2010 and were inadvertently misclassified in the reported first quarter 2010 financial results.The accounting error resulted in an overstatement of professional fees of $49,118 and an understatement of general and administrative fees of $7,954; totaling an overstatement of net loss by $41,164. The table below presents the effect of the financial statement adjustments related to the restatement of our previously reported unaudited consolidated statement of operations for the three months ended March31, 2010: Three Months Ended March 31, 2010: As reported Adjustment As Restated Total Operating Expenses $ $ ) $ Net Loss (181,419 ) (140,255 ) Net loss per common share-basic and diluted: Net loss per common share (0.00 ) ) (0.00 ) In addition, the number of vested options as of March 31, 2010 reported in Note 5 of Item 1 has been corrected to read 33,340 and not 20,000 as reported in the Original Report. As previously disclosed in the Company’s current report on Form8-K filed with the SEC on November12, 2010, after discussions between management and the Company’s independent registered public accounting firm, the Company concluded that the previously issued unaudited consolidated financial statements included in the Original Report should no longer be relied upon because of the errors in the Original Report as described above. PART I.FINANCIAL INFORMATION Item 1.Financial Statements ATLANTIC GREEN POWER HOLDING COMPANY (A Development Stage Company) Consolidated Balance Sheets March 31, December 31, (Unaudited) (Restated) Current Assets Cash $ $ Total Current Assets Deposits Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Current Liabilities Accounts payable and accrued liabilities $ $ Total Current Liabilities Total Liabilities Stockholders’ Equity Preferred stock, $0.000001 par value; 20,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.000001 par value; 1,000,000,000 shares authorized; 43,199,750 shares issued and outstanding 43 43 Additional paid in capital Deferred compensation ) - Deficit accumulated during the development stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to the consolidated financial statements. 1 ATLANTIC GREEN POWER HOLDING COMPANY (A Development Stage Company) Consolidated Statements of Operations (Unaudited) (Restated) Three Months Ended March 31, 2010 Period from September 17, 2009 (Inception) through March 31, 2010 Revenue $
